DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract

1.          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo et al. (NPL: High Resolution Peak Measurement and Strain Mapping using Peak Pairs Analysis), hereinafter referred to as Galindo et al., in view of Morimoto et al. (NPL: Moire Analysis of Strain by Fourier Transform), hereinafter referred to as Morimoto et al.

Regarding claim 1, Galindo et al. disclose a method of analyzing strain of a thin film by using a Strain Tensor Using Computational Fourier Transform Moiré (STC) method {see Page 23,  Introduction, Materials and methods, and Analysis; and Fig. 4: Page 25}, the method comprising: receiving two Bragg peaks selected from a reciprocal lattice image obtained by Fourier transforming a two-dimensional (2D) lattice image of a thin film {see Fig. 1: Pages 23-24, Introduction, Image Filtering, Peak Detection, Peak Pairs Detection; and Page 25, Discussion and Conclusion}; shifting the two selected Bragg peaks to an origin point of the reciprocal lattice image {see Abstract}.
However, Galindo et al. fail to disclose the limitations of calculating a moiré fringe pattern by Fourier-inverse-transforming the two Bragg peaks shifted to the origin point; calculating a strain tensor by differentiating the calculated moiré fringe pattern; and analyzing strain of the thin film by using the calculated strain tensor. 
 Morimoto et al. teach: the concept of calculating a moiré fringe pattern by Fourier-inverse-transforming the two Bragg peaks shifted to the origin point {see Summary, Introduction and procedure, item 5}; calculating a strain tensor by differentiating the calculated moiré fringe pattern {see Procedure, item 6}; and analyzing strain of the thin film by using the calculated strain tensor {see Procedure, item 7}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Galindo et al. in view of Morimoto et al. to include calculating a moiré fringe pattern by Fourier-inverse-transforming the two Bragg peaks shifted to the origin point; calculating a strain tensor by differentiating the calculated moiré fringe pattern; and analyzing strain of the thin film by using the calculated strain tensor, in order to facilitate complete automated analysis of strain using the Fourier Transform {Morimoto et al. – Summary}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Galindo et al. in view of Morimoto et al. to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Galindo et al. and Morimoto et al. disclose and teach the method of claim 1, Galindo et al. as modified by Morimoto et al. further teach the limitations of wherein the 2D lattice image of the thin film is a High-Resolution Transmission Electron Microscopy (HRTEM) image {see Page 23, Introduction, Image Filtering; and Page 25, Discussion}. 

Regarding claim 4, the combination of Galindo et al. and Morimoto et al. disclose and teach the method of claim 1, Galindo et al. disclose wherein the two received Bragg peaks are the two Bragg peaks selected in order of largest intensity among the Bragg peaks except for the origin point in the reciprocal lattice image obtained by Fourier transforming the 2D lattice image of the thin film {see Fig. 3a: Page 23, HRTEM Image Requirement, Image Filtering and Page 24, Results}.  

Regarding claim 5, the combination of Galindo et al. and Morimoto et al. disclose and teach the method of claim 1, wherein for each of the two received Bragg peaks, Bragg peak information at a desired position in the reciprocal lattice image obtained by Fourier transforming the 2D lattice image of the thin film is selected by using a mask which makes an internal region of the mask maintain original information and an external region of the mask have 0 {as shown in Fig. 4: Page 24, Results; wherein the strain is 0%}.  

Regarding claim 6, the combination of Galindo et al. and Morimoto et al. disclose and teach the method of claim 1, Galindo et al. disclose wherein the strain tensor is a 2 x 2 strain tensor {as shown in Fig. 4: wherein the strain tensors єxx, єyy, єxy and єyx constitutes a 2 x 2 strain tensor}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Galindo et al. and Morimoto et al., further in view of Pofelski et al. (NPL: 2D Strain mapping using scanning transmission electron microscopy Moire interferometry and geometrical phase analysis), hereinafter referred to as Pofelski et al.

Regarding claim 3, the combination of Galindo et al. and Morimoto et al. disclose and teach the method of claim 1, except the limitation of wherein the two received Bragg peaks are non-colinear pole linear Bragg peaks.  
Pofelski et al. teach: the concept of two non-colinear {see Page 1, Col 2, paragraph 1 and Page 4: Col 2, paragraph 3}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Galindo et al. in view of Pofelski et al. to include the two received Bragg peaks are non-colinear pole linear Bragg peaks, in order to facilitate extraction of complete 2D strain tensor {Pofelski et al. – Page 1, Col 2, paragraph 1}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Galindo et al. in view of Pofelski et al. to obtain the invention as specified in claim 3.

Conclusion
3.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/27/2022